DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“sensing device” in independent claim 1, and claims 7 and 8 by dependency.  NOTE:  Claim 2 further limits the structure of the “sensing device” to a particular structure, and therefore it no longer invokes 35 USC 112f.  Claims 3-6 depend from claim 2. 

“controller” in independent claim 1, and claims 2-8 by dependency.  

“sensing device” in independent claim 9, and claims 10-14 by dependency.  NOTE:  Claim 15 further limits the structure of the “sensing device” to a particular structure, and therefore it no longer invokes 35 USC 112f.  Claim 16 depends from claim 16. 

“controller” in independent claim 9, and claims 10-16 by dependency.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image1.png
    350
    1184
    media_image1.png
    Greyscale


 








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8,  9, 10, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poon et al. (US 10,679,020 B2).  Poon discloses:

Regarding claims 1 and 9, and using claim 1 as an example, a smart card with a fingerprint sensing system (

    PNG
    media_image2.png
    839
    705
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    735
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    726
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    242
    751
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    285
    732
    media_image6.png
    Greyscale
 



a fingerprint sensing device configured to sense a fingerprint to generate a fingerprint frame data (

    PNG
    media_image7.png
    191
    715
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    257
    722
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    581
    747
    media_image9.png
    Greyscale

 ); and 

a controller connected to the fingerprint sensing device, configured to obtain the fingerprint frame data from the fingerprint sensing device, and configured to perform fingerprint enrollment or verification according to the fingerprint frame data (


    PNG
    media_image10.png
    652
    817
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    553
    728
    media_image11.png
    Greyscale


 ); 

wherein in a first mode of the smart card, the fingerprint sensing device stops sensing the fingerprint when the controller reads the fingerprint frame data (the reference teaches a mode where only the digital processing is performed:


    PNG
    media_image12.png
    251
    1118
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    320
    1128
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    805
    877
    media_image14.png
    Greyscale


	During this time, a fingerprint image which already has been read by the fingerprint sensor and stored in the memory of the ASCI can be read from the ASIC and processed by the MCU for verification:


    PNG
    media_image15.png
    278
    1068
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    214
    1090
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    587
    1078
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    184
    1083
    media_image18.png
    Greyscale


), or 

the controller enters a sleep mode when the fingerprint sensing device senses the fingerprint (the reference describes a mode where the controller is shut down while the fingerprint sensor senses a fingerprint image and stores the image in the memory of the ASIC:


    PNG
    media_image19.png
    152
    1077
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    222
    1083
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    735
    887
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    800
    1085
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    346
    1084
    media_image23.png
    Greyscale

). 

claims 2 and 15, and using claim 2 as an example, the smart card according to claim 1, wherein the fingerprint sensing device comprises: 

a data transmission interface coupled to the controller and configured to communicate with the controller;  a sensor coupled to the data transmission interface and configured to sense the fingerprint to generate the fingerprint frame data; and a memory coupled to the data transmission interface and the sensor, and configured to store the fingerprint frame data outputted by the sensor (

    PNG
    media_image24.png
    679
    704
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    222
    1068
    media_image25.png
    Greyscale




wherein the controller reads the fingerprint frame data stored in the memory through the data transmission interface, and in the first mode of the smart card, the sensor enters the sleep mode so as to stop sensing the fingerprint when the controller reads the fingerprint frame data (as noted in the rejection of claim 1 above, the reference teaches a mode where only the digital processing is performed:


    PNG
    media_image12.png
    251
    1118
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    320
    1128
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    805
    877
    media_image14.png
    Greyscale


	During this time, a fingerprint image which already has been read by the fingerprint sensor and stored in the memory of the ASCI can be read from the ASIC and processed by the MCU for verification:


    PNG
    media_image15.png
    278
    1068
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    214
    1090
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    587
    1078
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    184
    1083
    media_image18.png
    Greyscale


	The “digital” processing entails reading, by the MCU, the fingerprint image that has already been sensed by the sensor and stored in the analog part of the ASIC; during the digital processing, the analog processing is shut down). 

Regarding claim 10, the control method according to claim 9, further comprising: storing the fingerprint frame data into a memory for the controller to read (refer to the claim 2 rejection above). 

Regarding claims 7 and 8, and using claim 7 as an example, the smart card according to claim 1, wherein the smart card comprises a second mode, and in the second mode, the fingerprint sensing device senses the fingerprint to generate a plurality of fingerprint line data which form the fingerprint frame data, and when the fingerprint sensing device senses the fingerprint, the controller obtains the plurality of fingerprint line data from the fingerprint sensing device (the reference teaches a different mode where both the analog (sensor and ASIC) and digital (MPU) circuitry are both active and functioning:


    PNG
    media_image26.png
    156
    731
    media_image26.png
    Greyscale

	This is a fundamentally different mode from the first claimed mode.
	Further, given that the fingerprint is a 2D image, it is formed in a sequence of lines as would be understood by one of ordinary skill in the art, and when the MPU reads the image from the ASIC, it is necessarily reading line data:


    PNG
    media_image27.png
    194
    743
    media_image27.png
    Greyscale
 
 
). 

Regarding claims 8 and 14, and using claim 8 as an example, the smart card according to claim 7, wherein the controller determines to operate the smart card in the first mode or the second mode based on a voltage of the smart card ( 

    PNG
    media_image28.png
    243
    730
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    131
    721
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    240
    730
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    609
    742
    media_image31.png
    Greyscale


). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Poon et al. (US 10,679,020 B2) in view of Lavin et al. (US 2019/0050623 A1). 

Regarding claim 3, while Poon requires a smart card having a fingerprint sensor, Poon does not teach a capacitive fingerprint sensor. 

	Laving discloses a smart card comprising a capacitive fingerprint sensor (


    PNG
    media_image32.png
    592
    618
    media_image32.png
    Greyscale




    PNG
    media_image33.png
    516
    637
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    773
    849
    media_image34.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the fingerprint sensor required by Poon, the capacitive fingerprint sensor taught by Lavin, with motivation coming from Lavin:



    PNG
    media_image35.png
    412
    868
    media_image35.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Poon, while the teaching of Lavin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  






Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Poon et al. (US 10,679,020 B2) in view of Bona et al. (US 2014/0052630 A1).

Regarding claims 4 and 16, Poon does not teach, “wherein the controller wakes up the sensor after obtaining the fingerprint frame data.”

	Bona teaches a fingerprint sensing smart card ( 

    PNG
    media_image36.png
    388
    551
    media_image36.png
    Greyscale


), 
	Wherein after a failed authentication, the user is prompted for another fingerprint scan and attempt at authentication ( 

    PNG
    media_image37.png
    815
    693
    media_image37.png
    Greyscale

). 




Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Poon, while the teaching of Bona continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


claims 5, 6, 11, and 12, and using claim 5 as an example, in the context of the claim as a whole, the prior art does not teach the additional limitations of (with emphasis added), “wherein in the first mode of the smart card, the sensor compares whether a currently-sensed new fingerprint frame data is similar to an old fingerprint frame data stored in the memory, and stores the currently-sensed new fingerprint frame data in the memory; wherein when the currently-sensed new fingerprint frame data is not similar to the old fingerprint frame data, the sensor outputs a notice signal to the controller, and the controller is woken up in response to the notice signal, and then reads the currently-sensed new fingerprint frame data stored in the memory.”  Claim 6 depends from claim 5.  Claim 11 recites essentially the same limitations, and claim 12 depends from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2018/0349669 A1) is pertinent as teaching the following inventive limitations of claim 1 for example:

    PNG
    media_image38.png
    372
    1190
    media_image38.png
    Greyscale

See the following in the Kim reference:

    PNG
    media_image39.png
    710
    800
    media_image39.png
    Greyscale

.

	Soliven et al. (US 2010/0039237 A1) is pertinent as teaching a smart card that powers down the fingerprint sensor immediately after transfer of the image data from the sensor to the CPU:


    PNG
    media_image40.png
    411
    559
    media_image40.png
    Greyscale

. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665